Citation Nr: 1449210	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-08 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right heel spur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO. In January 2014, the Board remanded the issue on appeal for further development of the record. The development has been completed and the case has been returned to the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.


FINDING OF FACT

The Veteran has a right heel spur which is attributable to service.


CONCLUSION OF LAW

A right heel spur was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). However, as the Board is granting the only claim on appeal, further discussion of the VCAA is unnecessary. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. The Veteran asserts that her right heel spur onset due to events of her service.

An August 2008 treatment report documents the Veteran's complaint of bilateral pain on heels of feet (history of heels spur on left foot) ongoing for 2-3 years and becoming unbearable. X-ray findings showed bilateral heel spurs (much larger on the left than on the right). The impression was bilateral heel spurs.

The February 2013 VA examination documents a diagnosis of bilateral heel spur with a date of diagnosis in 2008. The Veteran reported that the bilateral heel pain onset in approximately 2007 and she sought medical care in 2008. She reported that x-rays were performed and showed heel spurs. 

The examiner found that the bilateral heel spurs had an onset in October 2008 (post service) based on review of the service treatment records that were silent for complaints. 

In the May 2014 VA examination addendum, the examiner found that it was less likely than not that there evidence to support the Veteran's claimed right heel spur had its clinical onset in service or otherwise was due to an event or incident of service, to include prolonged standing therein. In short, the examiner opined that it was less likely than not that the Veteran's right heel spur was incurred in, caused by, aggravated by and/or had nexus to her time in military service. Rather, the examiner opined that it was as least as likely as not that the Veteran's right heel spur was part of her normal aging process and obese body habitat.


The appellant separated from service in May 2008 and a heel spur was identified in August 2008.  At that time, she reported a credible history of heel pain for the prior 2-3 years.  Clearly, a report for treatment purposes is highly probative.  We also find that her report of history is credible.  Stated differently, we find it unlikely that she developed a heel spur on the day that an X-ray examination was conducted.  She sought treatment for a reason, an on-going heel pain.  The rational evidence supports the claim and service connection is warranted. 

The fact that the appellant's heel spur is due to her weight is not relevant. 


ORDER

Entitlement to service connection for a right heel spur is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


